Citation Nr: 1811084	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-03 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, and if so, whether service connection is granted.

2. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral hearing loss disability, and if so, whether service connection is granted.

3. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability, and if so, whether service connection is granted.

4. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a cervical spine disability, and if so, whether service connection is granted.

5. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral lower extremity radiculopathy, and if so, whether service connection is granted.

6. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral lower extremity peripheral neuropathy, and if so, whether service connection is granted.

7. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral upper extremity cervical spine intervertebral osteochondrosis C3-C4 and C6-C7 levels, claimed as bilateral upper extremity radiculopathy, and if so, whether service connection is granted.

8. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a respiratory condition, including as secondary to asbestos exposure, and if so, whether service connection is granted.

9.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy.

10.  Entitlement to service connection for parotid gland neoplasm.

11.  Entitlement to service connection for a respiratory condition, including as secondary to asbestos exposure.

12.  Entitlement to service connection for a urinary condition.

13.  Entitlement to service connection for a prostate condition, to include benign prostatic hypertrophy (BPH).




REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1955 to February 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

Regardless of any RO determination on the application to reopen, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran requested a Board hearing in his November 2013 VA Form 9.  However, in June 2016, the Veteran's representative withdrew his request for a hearing.

In January 2009, the Veteran properly appointed the Military Order of the Purple Heart (MOPH) as his representative.  In a December 2011 letter, the MOPH withdrew from this representation appointment.  The Board finds that MOPH properly revoked the representation appointment.  See  38 C.F.R. § 14.631(c).  In February 2012, the Veteran executed a new power-of-attorney in favor of Kathy Lieberman, attorney-at-law.
After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, in consideration of the holdings in Brokowski and Clemons, the Board has recharacterized the claims as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012). 

The issues of entitlement to service connection for respiratory, urinary and prostate disabilities are addressed in the REMAND portion of the decision below are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A December 2008 rating decision that denied the Veteran's original service connection claims for intervertebral osteochondrosis C3-C4 and C6-C7 levels, a low back disability, bilateral lower extremity radiculopathy, a respiratory condition, bilateral hearing loss, and a cervical condition is final.

2.  A February 2010 rating decision that denied the Veteran's original service connection claims for depression and bilateral lower extremity neuropathy did not become final as new and material evidence had been received within one year of its issuance.

3.  The February 2010 rating decision that reopened and denied the previously denied claims of service connection for a respiratory condition, bilateral hearing loss, intervertebral osteochondrosis C3-C4 and C6-C7 levels, and a low back disability is final.  

4.  In an unappealed May 2010 rating decision, the RO reopened and denied the claims of service connection for an acquired psychiatric disorder and bilateral lower extremity neuropathy and declined to reopen the previously denied claims of service connection for intervertebral osteochondrosis at the C3-C4 and C6-C7 levels, a respiratory condition, and a low back disability. 

5.  Evidence received since the last final decision raises a reasonable possibility of substantiating the claims of service connection for intervertebral osteochondrosis at the C3-C4 and C6-C7 levels, bilateral lower extremity radiculopathy, bilateral lower extremity peripheral neuropathy, an acquired psychiatric disorder, a respiratory condition, bilateral hearing loss, a low back disability, and a cervical spine disability.

6.  The Veteran's currently diagnosed depressive disorder existed prior to service and was aggravated beyond its normal progression during active service.

7.  The Veteran's currently diagnosed bilateral hearing loss disability, low back disability, neck disability, and parotid gland neoplasm are etiologically related to his active service.


8.  The Veteran's currently diagnosed radiculopathy of the bilateral upper extremities is etiologically related to his service-connected neck disability.

9.  The Veteran's currently diagnosed peripheral neuropathy of the bilateral upper extremities is etiologically related to his service-connected neck disability.

10.  The Veteran's currently diagnosed radiculopathy of the bilateral lower extremities is etiologically related to his service-connected low back disability.

11.  The Veteran's currently diagnosed peripheral neuropathy of the bilateral lower extremities is etiologically related to his service-connected low back disability.


CONCLUSIONS OF LAW

1. The December 2008 rating decision that denied the claim for entitlement to service connection for intervertebral osteochondrosis C3-C4 and C6-C7 levels, a low back disability, bilateral lower extremity radiculopathy, a respiratory condition, bilateral hearing loss, and a cervical condition is final.  See 38 U.S.C. §§ 7103, 7104 (2012); 38 C.F.R. §§ 3.156, 20.1100 (2017).

2. The February 2010 rating decision reopening and denying the previously denied service connection claims for a respiratory condition, bilateral hearing loss, intervertebral osteochondrosis C3-C4 and C6-C7 levels, and a low back disability is final.  See 38 U.S.C. §§ 7103, 7104 (2012); 38 C.F.R. §§ 3.156, 20.1100 (2017).

3. The February 2010 rating decision denying service connection for depression and bilateral lower extremity peripheral neuropathy, and declining to reopen the service connection claims for intervertebral osteochondrosis at the C3-C4 and C6-C7 levels, a respiratory condition, and a low back disability is final.  See 38 U.S.C. §§ 7103, 7104 (2012); 38 C.F.R. §§ 3.156, 20.1100 (2017).

4. Evidence received subsequent to the last final rating decision is new and material, and the claims to reopen the claims of service connection for intervertebral osteochondrosis C3-C4 and C6-C7 levels, bilateral lower extremity radiculopathy, bilateral lower extremity peripheral neuropathy, an acquired psychiatric disorder, a respiratory condition, bilateral hearing loss, a low back disability, and a cervical condition are reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

5. The criteria to establish service connection for an acquired psychiatric disability, to include depressive disorder NOS, have been met.  38 U.S.C. §§ 1131, 5107 (2017); 38 C.F.R. §§ 3.102, 3.303 (2017).

6. The criteria to establish service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1131, 5107 (2017); 38 C.F.R. §§ 3.102, 3.303 (2017).

7. The criteria to establish service connection for a low back disability have been met.  38 U.S.C. §§ 1131, 5107 (2017); 38 C.F.R. §§ 3.102, 3.303 (2017).

8. The criteria to establish service connection for a neck disability have been met.  38 U.S.C. §§ 1131, 5107 (2017); 38 C.F.R. §§ 3.102, 3.303 (2017).

9. The criteria to establish service connection for peripheral neuropathy of the bilateral lower extremities, secondary to the service-connected low back disability, have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

10.  The criteria to establish service connection for radiculopathy of the bilateral lower extremities, secondary to the service-connected low back disability, have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

11. The criteria to establish service connection for peripheral neuropathy of the bilateral upper extremities, secondary to the service-connected neck disability, have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

12.  The criteria to establish service connection for radiculopathy of the bilateral upper extremities, secondary to the service-connected neck disability, have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

13.  The criteria to establish service connection for a parotid gland neoplasm have been met.  38 U.S.C. §§ 1131, 5107 (2017); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2017).  Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Reopening Based on New and Material Evidence

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal or submit new and material evidence before the decision becomes final.  38 U.S.C. 
§ 7103, 7104 (2012); 38 C.F.R. §§ 20.1100 (2017).

An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Under applicable regulations, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

I. Acquired Psychiatric Disorder

In February 2010, the RO denied the Veteran's claim for entitlement to service connection for depression not otherwise specified (NOS), claimed as a psychological condition.  The Veteran was notified of this denial, and submitted new evidence in support of the claim within one year.  Therefore, the decision did not become final.  In May 2010, the RO denied the Veteran's claim for entitlement to service connection for bilateral lower extremity neuropathy.  The Veteran was notified of this denial, but did not appeal the decision.  Therefore, the decision was final.  See 38 U.S.C. §§ 7103, 7104; 38 C.F.R. §§ 3.156, 20.1100.

The May 2010 denial of service connection for depression was based on a determination that there was no nexus with service.  The evidence before the RO at that time included the Veteran's service treatment records, VA treatment records, private treatment records, buddy statements, and lay statements. 

The evidence received since the May 2010 rating decision includes updated VA and private treatment records, buddy statements, an April 2011 private medical opinion, a May 2011 private medical opinion, a December 2011 VA examination report, and lay statements.  Specifically, the May 2011 private physician opined that the Veteran's nervous problem is more probable than not related to service.  As this evidence relates to the basis of the prior denial, it is new and material, and reopening of the claim for service connection for an acquired psychiatric disorder is warranted.

II. Bilateral Hearing Loss

In December 2008, the RO denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.  The Veteran was notified of this denial, but did not appeal the decision. Therefore, the decision was final.  See 38 U.S.C. 
§§ 7103, 7104; 38 C.F.R. §§ 3.156, 20.1100.

The December 2008 denial of service connection for bilateral hearing loss was based on a determination that there was no nexus with service.  The evidence before the RO at that time included the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements. 

In February 2010, the RO reopened and denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.  The RO again denied the claim based on a determination that there was no nexus with service.  The new evidence before the RO at that time includes the Veteran's updated VA treatment records and lay statements.  The Veteran was notified of this denial, but did not appeal the decision.  Therefore, the decision was final.  See 38 U.S.C. §§ 7103, 7104; 38 C.F.R. §§ 3.156, 20.1100.

In May 2010, the RO declined to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss.  The Veteran was notified of this denial, but did not appeal the decision.  Therefore, the decision was final.  See 38 U.S.C. §§ 7103, 7104; 38 C.F.R. §§ 3.156, 20.1100.

The evidence received since the December 2008 rating decision includes updated VA and private treatment records, buddy statements, an April 2011 private medical opinion, a May 2011 private medical opinion, a March 2014 private medical opinion, an October 2011 VA examination report, and lay statements.  Specifically, the May 2011 private medical opinion indicated that it is more probable than not that the Veteran's current bilateral hearing loss is related to or caused by noise exposure during service, to include high frequency fire arm noises.  As this evidence relates to the basis of the prior denial, it is new and material, and reopening of the claim for service connection for bilateral hearing loss is warranted.

III. Low Back Disability

In December 2008, the RO denied the Veteran's claim for entitlement to service connection for discogenic and osteoarthritis changes with large disc bulges at L4-L5 and L5-S1, claimed as a low back condition.  The Veteran was notified of this denial, but did not appeal the decision. Therefore, the decision was final.  See 38 U.S.C. §§ 7103, 7104; 38 C.F.R. §§ 3.156, 20.1100.

The December 2008 denial of service connection for a low back disability was based on a determination that there was no nexus with service and continuity of symptomatology since service.  The evidence before the RO at that time included the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements. 

In February 2010, the RO reopened and denied the Veteran's claim for entitlement to service connection for discogenic and osteoarthritis changes with large disc bulges at L4-L5 and L5-S1, claimed as a low back condition.  The RO again denied the claim based on a determination that there was nexus between the current disability and service.  The new evidence before the RO at that time includes the Veteran's updated VA treatment records and lay statements.  The Veteran was notified of this denial, but did not appeal the decision.  Therefore, the decision was final.  See 38 U.S.C. §§ 7103, 7104; 38 C.F.R. §§ 3.156, 20.1100.

In May 2010, the RO declined to reopen the previously denied claim of entitlement to service connection for discogenic and osteoarthritis changes with large disc bulges at L4-L5 and L5-S1, claimed as a low back condition.  The Veteran was notified of this denial, but did not appeal the decision.  Therefore, the decision was final.  See 38 U.S.C. §§ 7103, 7104; 38 C.F.R. §§ 3.156, 20.1100.

The evidence received since the February 2010 rating decision includes updated VA and private treatment records, buddy statements, an April 2011 private medical opinion, a May 2011 private medical opinion, a March 2014 private medical opinion, and lay statements.  Specifically, the May 2011 private medical opinion indicated that it is more probably than not the Veteran's current low back disability is related to his fall down stairs during service in which he injured his back.  As this evidence relates to the basis of the prior denial, it is new and material, and reopening of the claim for service connection for a low back disability is warranted.

IV. Cervical Spine

In December 2008, the RO denied the Veteran's claim for entitlement to service connection for a cervical condition.  The Veteran was notified of this denial, but did not appeal the decision. Therefore, the decision was final.  See 38 U.S.C. §§ 7103, 7104; 38 C.F.R. §§ 3.156, 20.1100.

The December 2008 denial of service connection for a cervical condition was based on a determination that there was no current disability.  The evidence before the RO at that time included the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements. 

The evidence received since the December 2008 rating decision includes updated VA and private treatment records, buddy statements, an April 2011 private medical opinion, a May 2011 private medical opinion, a March 2014 private medical opinion, and lay statements.  Specifically, a December 2009 VA cervical spine MRI report indicated that the Veteran had multilevel cervical degenerative changes.  As this evidence relates to the basis of the prior denial, it is new and material, and reopening of the claim for service connection for a cervical spine condition is warranted.

V. Bilateral Lower Extremity Radiculopathy

In December 2008, the RO denied the Veteran's claim for entitlement to service connection for lower extremities radiculopathy.  The Veteran was notified of this denial, but did not appeal the decision.  Therefore, the decision was final.  See 38 U.S.C. §§ 7103, 7104; 38 C.F.R. §§ 3.156, 20.1100.

The December 2008 denial of service connection for a low back disability was based on a determination that there was no nexus between the current disability and service.  The evidence before the RO at that time included the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements. 

The evidence received since the December 2008 rating decision includes updated VA and private treatment records, buddy statements, an April 2011 private medical opinion, a May 2011 private medical opinion, a March 2014 private medical opinion, and lay statements.  Specifically, the May 2011 private physician opined that the Veteran's current bilateral lower extremity radiculopathy is more probable than not related to his musculoskeletal problem that is more probable than not related to service.  As this evidence relates to the basis of the prior denial, it is new and material, and reopening of the claim for service connection for bilateral lower extremity radiculopathy is warranted.

VI. Bilateral Lower Extremity Peripheral Neuropathy

In February 2010, the RO denied the Veteran's claim for entitlement to service connection for bilateral lower extremity neuropathy.  The Veteran was notified of this denial, and submitted new evidence in support of the claim within one year.  Therefore, the decision did not become final.  In May 2010, the RO denied the Veteran's claim for entitlement to service connection for bilateral lower extremity neuropathy.  The Veteran was notified of this denial, but did not appeal the decision.  Therefore, the decision was final.  See 38 U.S.C. §§ 7103, 7104; 38 C.F.R. §§ 3.156, 20.1100.

The May 2010 denial of service connection for bilateral lower extremity peripheral neuropathy was based on a determination that there was no nexus between the current disability and service. The evidence before the RO at that time included the Veteran's service treatment records, VA treatment records, private treatment records, buddy statements, and lay statements. 

The evidence received since the February 2010 rating decision includes VA and private treatment records, buddy statements, an April 2011 private medical opinion, a May 2011 private medical opinion, a March 2014 private medical opinion, and lay statements.  Specifically, the May 2011 private physician opined that the Veteran's current bilateral lower extremity peripheral neuropathy is more probable than not related to his musculoskeletal problem that is more probable than not related to service.  As this evidence relates to the basis of the prior denial, it is new and material, and reopening of the claim for service connection for bilateral lower extremity peripheral neuropathy is warranted.

VII. Intervertebral Osteochondrosis of the Cervical Spine
	
In December 2008, the RO denied the Veteran's claim of entitlement to service connection for intervertebral osteochondrosis C3-C4 and C6-C7 levels, claimed as cervical, upper extremity radiculopathy.  The Veteran was notified of this denial, but did not appeal the decision.  Therefore, the decision was final.  See 38 U.S.C. 
§§ 7103, 7104; 38 C.F.R. §§ 3.156, 20.1100.

The December 2008 denial of service connection for a back disability was based on a determination that there was no nexus with service or continuity of symptomatology since service.  The evidence before the RO at that time included the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements. 

In February 2010, the RO reopened and denied the Veteran's claim of entitlement to service connection for intervertebral osteochondrosis C3-C4 and C6-C7 levels, claimed as cervical, upper extremity radiculopathy.  The RO again denied the claim based on a determination that there was no nexus with service.  The Veteran was notified of this denial, but did not appeal the decision.  Therefore, the decision was final.  See 38 U.S.C. §§ 7103, 7104; 38 C.F.R. §§ 3.156, 20.1100.

In May 2010, the RO declined to reopen the previously denied claim of entitlement to service connection for intervertebral osteochondrosis C3-C4 and C6-C7 levels, claimed as cervical, upper extremity radiculopathy.  The Veteran was notified of this denial, but did not appeal the decision.  Therefore, the decision was final.  See 38 U.S.C. §§ 7103, 7104; 38 C.F.R. §§ 3.156, 20.1100.

The evidence received since the February 2010 rating decision includes updated VA and private treatment records, buddy statements, an April 2011 private medical opinion, a May 2011 private medical opinion, and lay statements.  Specifically, the May 2011 private medical opinion indicated that it is more probably than not the Veteran's current neck disability is related to his fall down stairs during service in which he injured his back.  As this evidence relates to the basis of the prior denial, it is new and material, and reopening of the claim for service connection for intervertebral osteochondrosis C3-C4 and C6-C7 levels, claimed as cervical, upper extremity radiculopathy is warranted.

VIII. Respiratory Condition

In December 2008, the RO denied the Veteran's claim for entitlement to service connection for a respiratory condition.  The Veteran was notified of this denial, but did not appeal the decision.  Therefore, the decision was final.  See 38 U.S.C. 
§§ 7103, 7104; 38 C.F.R. §§ 3.156, 20.1100.

The December 2008 denial of service connection for a respiratory condition was based on a determination that there was no current disability.  The evidence before the RO at that time included the Veteran's service treatment records, private treatment records, VA treatment records, and lay statements. 

In February 2010, the RO reopened and denied the Veteran's claim for entitlement to service connection for a respiratory condition.  The RO again denied the claim based on a determination that there was no current disability.  The new evidence before the RO at that time includes the Veteran's updated VA treatment records and lay statements.  The Veteran was notified of this denial, but did not appeal the decision.  Therefore, the decision was final.  See 38 U.S.C. §§ 7103, 7104; 38 C.F.R. §§ 3.156, 20.1100.

In May 2010, the RO declined to reopen the previously denied claim of entitlement to service connection for a respiratory condition.  The Veteran was notified of this denial, but did not appeal the decision.  Therefore, the decision was final.  See 38 U.S.C. §§ 7103, 7104; 38 C.F.R. §§ 3.156, 20.1100.

The evidence received since the February 2010 rating decision includes updated VA and private treatment records, buddy statements, an April 2011 private medical opinion, a May 2011 private medical opinion, October 2011 VA examination report, a March 2014 private medical opinion, and lay statements.  Specifically, the April 2011 private medical opinion indicated that the Veteran has "constant colds with throat infections" and "chronic lung infections."  As this evidence relates to the basis of the prior denial, it is new and material, and reopening of the claim for service connection for a respiratory condition is warranted.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

Arthritis (degenerative joint disease) is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders "noted" at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  Only such conditions that are recorded in the examination reports are to be considered as "noted," and history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 U.S.C. §§ 1111, 1137; 38 C.F.R. § 3.304. 

If a disorder was not "noted" on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that the "increase in disability [was] due to the natural progress of the preexisting condition."  38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097.

In short, the effect of 38 U.S.C. § 1111 may be summarized as follows: When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting service and not aggravated by service.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C. § 1111, the veteran's claim is one for service connection.  No deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.

In the case of conflicting medical opinions, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so). 

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  Other factors affecting the probative value of a medical opinion include thoroughness and degree of detail, and a well-reasoned rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  The credibility and weight to be attached to these opinions is within the province of the Board.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Claim for an Acquired Psychiatric Disorder - Analysis

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder that is related to or aggravated by traumatic experiences during service.

As an initial matter, the Board finds that the Veteran has a current diagnosis of depressive disorder NOS.  See October 2011 VA examination report and February 2014 private medical opinion.  Therefore, a current acquired psychiatric disorder is shown.

Next, the Board finds that an acquired psychiatric disorder was "noted" upon the Veteran's entry to service.  On his 1955 Report of Medical History upon entrance to service, the Veteran checked the box noting that he had a history of "nervous trouble of any sort."  Therefore, the question is whether the acquired psychiatric disorder was aggravated by service.  

Turning to the evidence, in May 2011, a private physician, Dr. N.V., opined that it was more probable than not that the Veteran's nervous problem was related to service due to cruel treatment during service related to the Veteran's nationality and language difficulties.  The physician noted that while the Veteran reported being nervous before enlisting, he received no treatment at that time.  The physician also noted that the Veteran reported being subjected to abuse and cruel treatment by his superiors during service because he did not know the English language well.  The Veteran also reported being beaten badly because he did not understand a command that was given to him and was given the worse duties.  While the physician gave a detailed history and rationale to support the nexus opinion, this opinion is afforded minimal probative value as it addresses the issue of service connection and not aggravation.  

The Veteran was afforded a VA examination in October 2011.  The Veteran reported that he was beaten up during service when he did not wake up on time at first.  He was also penalized by having a rifle pointed at him.  The Veteran stated that he told the military that he was feeling nervous, but they did not give him any treatment and instead sent him to do dirty work, such as mopping, cleaning, and taking paint off.  The VA examiner diagnosed the Veteran with depressive disorder NOS.  The Veteran reported that on the first day of service he was told to get up at a certain time, but he did not understand and was punished by being hit with fists and legs, having dirty water thrown on him, and being assigned all of the dirty work.  He stated that he had a fear of the Americans and was pushed down a stairway.  The VA examiner opined that the Veteran's depressive disorder NOS was less likely than not caused by or a result of military service.  The VA examiner explained that the Veteran was discharged from active duty in 1959 and was able to hold stable jobs and raise a family after discharge from active duty.  The VA examiner stated that even though the Veteran reported having these symptoms since discharge from active duty, he did not start formal psychiatric treatment until 2008, 49 years after discharge.  The VA examiner opined that the Veteran's current psychiatric problems stem from his past history of substance use.  The VA examiner stated that there was no evidence of a mental or conduct problem prior to active military duty.  As the VA examiner inaccurately stated that there was no evidence of mental problems prior to service, the opinion was based on an inaccurate factual premise and has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In February 2014, a private psychologist, Dr. C.R., diagnosed the Veteran with depressive disorder NOS and opined that this disability was at least as likely as not affected by his military service.  Dr. C.R. gave a detailed history of the Veteran's history of psychiatric symptoms and treatment, including a discussion of the evidence and opinions of record and that the Veteran reported a history of "nervous trouble" during his enlistment examination in 1955.  Dr. C.R. also noted the Veteran's reports of significant distress during service.  She stated that it was reasonable to assume that the Veteran's reported difficult experiences during service affected his psychiatric state.  However, Dr. C.R. opined that, despite the Veteran's distress, it is unreasonable to assume that the Veteran would have sought psychiatric treatment immediately after discharge.  Dr. C.R. stated that psychiatric treatment at that time was limited in its offering sand would have been an unlikely choice for a non-English speaking young man who had not yet finished high school.  Dr. C.R. stated that the record suggested that the Veteran began self-medicating with alcohol before his discharge and expanded his self-medication to other substances after discharge.  For these reasons, Dr. C.R. concluded that it is at least as likely as not that the Veteran's depressive disorder NOS was worsened and aggravated by his experience in service to the point that he began self-medicating, to include alcohol and substance abuse.  The February 2014 private medical opinion includes a detailed history of the Veteran's reported traumas during service and history of psychiatric symptoms and treatment, and includes an adequate rationale to support the psychologist's opinion.  It is the only competent and adequate nexus opinion of record as to the question of aggravation by service.  For these reasons, it is afforded great probative weight.

Therefore, the preponderance of the evidence supports a finding that the Veteran's current depressive disorder NOS was "noted" upon entrance to service and aggravated by service.  As such, the Board finds that service connection is warranted.

Service Connection Claim for Bilateral Hearing Loss - Analysis

The Veteran contends that he is entitled to service connection for bilateral hearing loss related to noise exposure during service.  

As an initial matter, the Board finds that the Veteran has a current bilateral hearing loss disability.  See January 2013 VA audiology consultation note.

Next, the Board finds that the Veteran was exposed to acoustic trauma during service.  He served in the United States Navy and was assigned to the USS Caloosahatchee.  He has reported being exposed to loud noise from cannons on ship, as well as during fire arms training.  The Board finds these reports to be credible and consistent with the details of his service.

With regard to etiology, in May 2011, Dr. N.V. opined that it is more probable than not that the Veteran's hearing loss problem is related to noise exposure during service.  Dr. N.V. stated that prolonged exposure to noises of high intensity causes permanent damage to the inner structures of the ear, resulting in irreversible hearing loss.  Dr. N.V. noted that the Veteran was exposed to high frequency fire arms noises during service.

In March 2014, a private physician, Dr. A.A., opined that it is more likely than not that the Veteran's bilateral hearing loss since service is secondary to his exposure to noise while in service.  Dr. A.A. noted that the Veteran has reported being exposed to loud noise from cannons that required the use of ear plugs, as well as losing his ear plugs when he fell down stairs.  Therefore, Dr. A.A. concluded that the Veteran was in a line of work with frequent noise exposure and had an episode of noise exposure without any protective equipment. 

The Board notes that the both of the nexus opinions of record support a finding that the Veteran's current bilateral hearing loss is related to noise exposure during service.  There is no negative nexus opinion in the record.  Therefore, the preponderance of the evidence supports a finding that the Veteran's current bilateral hearing loss is related to or caused by noise exposure during service.  As such, the Board finds that service connection is warranted.


Service Connection Claim for a Low Back Disability - Analysis

The Veteran contends that he is entitled to service connection for a low back disability that is related to or caused by a fall down stairs and being physically assaulted during service.  

As an initial matter, the Board finds that the Veteran has current diagnoses of lumbar degenerative disc disease and arthritis.  See December 2009 private CT scan report.

Next, the Board finds that the Veteran's reports of a fall during service and being beaten during service are credible.  The credibility of the Veteran's reports of fall down stairs and being beaten during service is bolstered by the fact that his reports have been consistent for more than 20 years, as detailed below.

Turning to the issue of etiology, in August 2008, the Veteran's treating chiropractor, Dr. J.G., stated that he treated the Veteran for chronic low back pain from 1994 to 1998.  The Veteran was treated for multiple lumbar subluxations, complicated by lumbar degenerative joint disease.  The Veteran reported to Dr. J.G. that he had fallen while in the Navy and attributed some of his pains to that fall.  Dr. J.G. stated that the Veteran's signs and symptoms were compatible with a degenerative process that could be attributed to a traumatic injury such as a fall down a flight of stairs as the Veteran described.

The Veteran submitted a 2008 letter from his treating physician, Dr. S.O., who indicated that the Veteran reported falling down a flight of stairs while assigned to a ship during service, receiving trauma to his back.  Dr. S.O. noted that a February 2008 MRI report indicated that the Veteran had discogenic and osteoarthritis changes with large disc bulges at L4/L5 and L5/S1 and opined that this disability was related to his military service.

In May 2011, Dr. N.V. noted the Veteran's diagnoses of osteoarthritis changes with large disc bulges at L4-L5 and L5-S1 and his report of injuring his back during service, when he fell going down a flight of stairs.  Dr. N.V. stated that the Veteran had direct trauma at that moment which causes spasm and inflammatory changes which in the long term can cause degenerative changes.  Dr. N.V. opined that it is more probable than not that the Veteran's back problem is related to his injury during service.  

In July 2013, the Veteran's treating chiropractor, Dr. J.G., again stated that he treated the Veteran for back pain in the mid to late 1990s.  He recalled that the Veteran referred his injuries to a fall while in service.  He opined that the type of injuries and resultant degenerative changes could easily have been a result of a fall that occurred years before he met the Veteran in the 1990s.

In March 2014, Dr. A.A. opined that it is more likely than not that the Veteran's lumbar disability is related to the two traumas he suffered while in service.  First, the Veteran reported that he was physically assaulted by fellow service men and suffered trauma to his back.  Dr. A.A. stated that it is instinctual for humans to curl up in a fetal position while being physically hit, thus exposing the spinal column to take the brunt of the attack.  Second, the Veteran reported falling down a flight of metal stairs, again suffering trauma to his spinal column.  

The Board notes that all of the nexus opinions of record support a finding that the Veteran's current lumbar spine disability is related to or caused by service.  There is no negative nexus opinion in the record.  Therefore, the preponderance of the evidence supports a finding that the Veteran's current lumbar spine disability is related to or caused by service.  As such, the Board finds that service connection is warranted.

Service Connection Claim for a Cervical Spine Disability - Analysis 

As an initial matter, the Board finds that the Veteran has current diagnoses of cervical degenerative disc disease and arthritis.  See December 2009 VA MRI report.

Next, the Board finds that the Veteran's reports of a fall during service and being beaten during service are credible.  The credibility of the Veteran's reports of fall down stairs and being beaten during service is bolstered by the fact that his reports have been consistent for more than 20 years, as detailed below.

Turning to the issue of etiology, in August 2008, the Veteran's treating chiropractor, Dr. J.G., stated that he treated the Veteran for chronic neck pain from 1994 to 1998.  The Veteran was treated for multiple cervical subluxations, complicated by cervical degenerative joint disease.  The Veteran reported to Dr. J.G. that he had fallen while in the Navy and attributed some of his pains to that fall.  Dr. J.G. stated that the Veteran's signs and symptoms were compatible with a degenerative process that could be attributed to a traumatic injury such as a fall down a flight of stairs as the Veteran described.

The Veteran submitted a 2008 letter from his treating physician, Dr. S.O., who indicated that the Veteran reported falling down a flight of stairs while assigned to a ship during service, receiving trauma to his neck.  Dr. S.O. noted that a February 2008 MRI report indicated that the Veteran had cervical discogenic and osteoarthritis changes and opined that this disability was related to his military service.

In May 2011, Dr. N.V. noted the Veteran's diagnosis of osteochondrosis at C3-C4 and C6-C7 and his report of injuring his neck during service when he fell down a flight of stairs.  Dr. N.V. stated that the Veteran had direct trauma at that moment which causes spasm and inflammatory changes which in the long term can cause degenerative changes.  Dr. N.V. opined that it is more probable than not that the Veteran's neck problem is related to his injury during service.  

In July 2013, the Veteran's treating chiropractor, Dr. J.G., again stated that he treated the Veteran for neck pain in the mid to late 1990s.  He recalled that the Veteran referred his injuries to a fall while in service.  He opined that the type of injuries and resultant degenerative changes could easily have been a result of a fall that occurred years before he met the Veteran in the 1990s.

In March 2014, Dr. A.A. opined that it is more likely than not that the Veteran's cervical disability is related to the two traumas he suffered while in service.  First, Dr. A.A. cited the Veteran's report that he was physically assaulted by fellow service men and suffered trauma to his back.  Dr. A.A. stated that it is instinctual for humans to curl up in a fetal position while being physically hit, thus exposing the spinal column to take the brunt of the attack.  Second, Dr. A.A. cited the Veteran's report of falling down a flight of metal stairs, again suffering trauma to his spinal column.  

The Board notes that all of the nexus opinions of record support a finding that the Veteran's current cervical spine disability is related to or caused by service.  There is no negative nexus opinion in the record.  Therefore, the preponderance of the evidence supports a finding that the Veteran's current cervical spine disability is related to or caused by service.  As such, the Board finds that service connection is warranted.


Service Connection Claims for Radiculopathy and Peripheral Neuropathy 
of the Bilateral Upper and Lower Extremities - Analysis

The Veteran asserts that his radiculopathy and peripheral neuropathy of the bilateral upper and lower extremities is related to or caused by his neck and low back disabilities.  As explained above, the Board grants herein the claims of service connection for neck and low back disabilities.  

As an initial matter, the Veteran has current diagnoses of radiculopathy and peripheral neuropathy of the bilateral upper and lower extremities.  See  April 2008 EMG report, December 2009 VA treatment note, May 2011 letter from Dr. N.V., June 2011 VA podiatry consultation note, and March 2014 letter from Dr. A.A..

Turning to the issue of etiology, in March 2014, Dr. A.A. described the Veteran as having "cervical and lumbar disability with radiculopathy and neuropathy."  Dr. A.A. stated that the Veteran's cervical and lumbar degenerative disc disease caused his current radicular pain and neuropathy.  The Board finds this to be an adequate opinion as to the etiology of the Veteran's radiculopathy and peripheral neuropathy of the bilateral upper and lower extremities.  The Board notes that this is the only nexus opinion of record.  Therefore, the preponderance of the evidence supports a finding that the Veteran's current radiculopathy and peripheral neuropathy of the bilateral upper and lower extremities is related to or caused by his service-connected neck and low back disabilities.  As such, the Board finds that service connection is warranted.

Service Connection Claim for a Parotid Gland Neoplasm - Analysis 

The Veteran asserts that he is entitled to service connection for a parotid gland neoplasm that is related to or caused by service.

As an initial matter, the Board finds that the Veteran has current diagnosis of a parotid gland neoplasm.  See May 2017 VA treatment note.

Next, the Board finds that the Veteran was treated for a node under the left ear during service.  A July 1958 service treatment record indicates that the Veteran had an infection on the left side of his face and a node under his left ear.

Turning to the issue of etiology, in May 2011, Dr. N.V. opined that it is more probable than not that the Veteran's parotid neoplasm is related to service due to the time of presentation.  Dr. N.V. noted that the Veteran was found to have a nodule in his left parotid gland during service.  Though brief, this opinion is adequate and probative as it is based on an accurate medical history and provides a rationale to support the opinion.

The Veteran was afforded a VA examination in October 2011.  The VA examiner opined that the Veteran's current parotid gland neoplasm is less likely than not caused by or a result of the node treated while in service.  The VA examiner stated that while the Veteran was treated in service for an infection of the left side of the neck and presented a node at the left ear area, on medical evaluation in February 1959 the ear and neck examination was normal, without presence of a node.  Therefore, the VA examiner concluded that the node noted in service "probably presented secondary at infection like lymphadenopathy."  The Board finds that this opinion is highly probative. It is based on an accurate treatment history and provides an adequate explanation of the reasons and bases to support the opinion.

In March 2014, Dr. A.A. opined that the Veteran's parotid neoplasm is secondary to oncocytic transformation.  Dr. A.A. stated that the Veteran had a node while in service as well as infections of the parotid gland, noting that the parotid gland sits in front of and below the ear.  Dr. A.A. agreed with the October 2011 VA examiner that the node in service was most likely from an infection, but stated that the VA examiner failed to take into account that there can be oncocytic transformation when the gland is recurrently or chronically infected or inflamed.  The gland can become inflamed form recurrent infections either within the gland itself or in the area of the gland - similar to the recurrent infections the Veteran suffered while in service.  Therefore, Dr. A.A. opined that the Veteran's parotid gland neoplasm is at least as likely as not secondary to the in-service parotid gland infections.  The Board finds that this opinion is highly probative.  It is based on a detailed and accurate treatment history, addresses the findings and conclusion of the October 2011 VA examiner, and provides an adequate explanation of the reasons and bases to support the opinion.

After a review of all of the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence is in favor of a finding that the Veteran's current parotid gland neoplasm is related to service.  In weighing the conflicting adequate medical opinions of record, the Board finds that the March 2014 private medical opinion is the most probative opinion of record, for the reasons detailed above.  Further, the combination of the two adequate positive nexus opinions outweighs the probative value of the single negative nexus opinion. For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a parotid gland neoplasm have been met.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

ORDER

New and material evidence has been received and the claim for entitlement to service connection for bilateral upper extremity cervical spine intervertebral osteochondrosis C3-C4 and C6-C7 levels is reopened.

New and material evidence has been received and the claim for entitlement to service connection for bilateral lower extremity radiculopathy is reopened.

New and material evidence has been received and the claim for entitlement to service connection for bilateral lower extremity peripheral neuropathy is reopened.

New and material evidence has been received and the claim for entitlement to service connection for an acquired psychiatric disorder is reopened.

New and material evidence has been received and the claim for entitlement to service connection for a respiratory condition is reopened.

New and material evidence has been received and the claim for entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence has been received and the claim for entitlement to service connection for a low back disability is reopened.

New and material evidence has been received and the claim for entitlement to service connection for a cervical spine disability is reopened.

Service connection for depressive disorder NOS is granted.

Service connection for bilateral hearing loss is granted.

Service connection for a low back disability is granted.

Service connection for a neck disability is granted.

Service connection for peripheral neuropathy of the bilateral lower extremities, secondary to the service-connected low back disability, is granted.

Service connection for radiculopathy of the bilateral lower extremities, secondary to the service-connected low back disability, is granted.

Service connection for peripheral neuropathy of the bilateral upper extremities, secondary to the service-connected neck disability, is granted.

Service connection for radiculopathy of the bilateral upper extremities, secondary to the service-connected neck disability, is granted.

Service connection for a parotid gland neoplasm is granted.


REMAND

Further development is necessary prior to analyzing the merits of the remaining claims.

I. Respiratory Condition

The Veteran was afforded a VA respiratory examination in October 2011.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The October 2011 VA examiner stated that there was no evidence of a respiratory condition found on evaluation.  In contrast, Dr. A.A. stated in March 2014 that the Veteran had ongoing frequent respiratory infections and provided a positive nexus opinion between these infections and service.  Dr. A.A. stated that the Veteran's exposure to respiratory irritants during service caused him to have prolonged respiratory symptoms that weakened his respiratory system and set him up to have "an ongoing cycle of recurrent frequent infections even after service."  However, Dr. A.A. did not give a specific current respiratory diagnosis.  Therefore, remand is required for a new VA examination to determine whether the Veteran has a current respiratory diagnosis, to include any recurrent respiratory infections.

II. Urinary and Prostate Conditions

The Board finds that the issues of entitlement to service connection for a prostate condition and a urinary condition are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Therefore, these issues must be addressed together.

The Veteran was afforded a VA genitourinary examination in October 2011.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examiner noted that the Veteran had been diagnosed with benign prostatic hypertrophy (BPH).  The VA examiner opined that the Veteran's prostate condition was not caused by or a result of incidents of urethritis due to gonorrhea during service and stated that the Veteran had numerous other risk factors for BPH, including age, a diagnosis of diabetes, and current high cholesterol.  The Board finds that the nexus opinion is not adequate, as the rationale is not adequate to support the opinion.  

In addition, in March 2014, Dr. A.A. opined that it is more likely than not that the Veteran's prolonged infection with gonorrhea during service caused some scarring in his urethra and subsequent urinary problems.  However, this opinion, though detailed and containing an adequate rationale, was based on an incomplete medical history, as Dr. A.A. did not address the impact of the Veteran's diagnoses of BPH and diabetes on his urinary conditions.  Therefore, remand is required to obtain a medical opinion that takes into account all of the Veteran's diagnoses that are relevant to his urinary condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's updated VA treatment records and any identified private treatment records.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any respiratory disorder.  The claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner.  

A complete review of the claims file is imperative, however attention is called to the following: (i)The April 1957 service treatment note indicated that the Veteran complained of a cold and sore throat for the past seven and a half months; and (ii)The March 2014 nexus opinion from Dr. A.A. 

Then, after examination of the Veteran and review of the claims file, the VA examiner shall:

Provide an opinion as to whether any diagnosed respiratory disability is at least as likely as not related to service, to include the reported exposures to respiratory irritants during service.  

A thorough explanation must be provided for the opinion rendered.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his prostate and urinary disabilities, to include BPH.  The claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner.  

Although a complete review of the claims file is imperative, attention is called to the following:

*The August 1956 diagnosis of gonorrhea during service.

*The November 1956 service treatment record noting "persistent purulent urethral discharge since [August 1956] when diagnosis of [gonococci] was made.  Denies exposure since that time."

*The March 2014 opinion from Dr. A.A. linking the Veteran's current urinary condition to the diagnosed gonorrhea during service.

*The Veteran's current diagnoses of diabetes and BPH.

Then, after examination of the Veteran and review of the claims file, the VA examiner shall:

a. Provide an opinion as to whether any currently diagnosed prostate condition, to include BPH, is related to or caused by service.

b. Provide an opinion as to whether any diagnosed urinary condition is at least as likely as not related to service, to include the reported exposures to respiratory irritants during service.

A thorough explanation must be provided for the opinion rendered.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's service connection claims for respiratory, urinary and prostate disabilities.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


